Citation Nr: 1423106	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  09-09 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress syndrome (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to a rating in excess of 10 percent for a left knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

With regard to the Veteran's claim for service connection for an acquired psychiatric disability, the Board observes that the Veteran's February 2007 claim sought service connection for PTSD.  Although, as in the instant case, a veteran's stated claim may only seek service connection for a specific psychiatric condition, the United States Court of Appeals for Veterans Claims (Court) has held that such a claim "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form but instead makes a general claim for compensation for the difficulties posed by a mental condition.  Pursuant to the Court's decision in Clemons, the issue for consideration on remand should not be strictly limited to any one psychiatric condition such as PTSD, but it should instead encompass this and any other acquired psychiatric diagnosis shown.  The issue on appeal has been recharacterized accordingly.

These matters were previously before the Board in July 2012, and the Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An unappealed July 1999 rating decision denied the Veteran's claim of entitlement to service connection for PTSD.

2.  The evidence received since the July 1999 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disability.

3.  The weight of the evidence is against a finding that a right knee disability is related to the Veteran's service-connected left knee disability.

4.  The Veteran's left knee disability is manifested by a range of motion limited by pain and weakness to no worse than 70 degrees of flexion and 7 degrees of extension, and no clinical evidence showing even slight instability.


CONCLUSIONS OF LAW

1.  The July 1999 rating decision denying the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2013).

3.  A right knee disability is not the result of or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

4.  The criteria for a rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2013).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review the former disposition.  38 U.S.C.A. § 5108 (West 2002); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013); Smith v. West, 12 Vet. App. 312 (1999).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The Veteran's claim of entitlement to service connection for PTSD was last finally denied in a July 1999 rating decision.  No evidence was received within one year of the July 1999 decision and no new service records have been submitted.  Therefore, the July 1999 decision is final.  38 C.F.R. § 3.156(b), (c) (2013).  That decision found that the evidence did not demonstrate that the Veteran had a psychiatric disability.  

Since the July 1999 rating decision, additional evidence has been submitted diagnosing the Veteran with depression NOS and a mood disorder.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, the Veteran's previous claim for service connection was denied because the evidence did not demonstrate that the Veteran had an acquired psychiatric disability.  The newly-submitted evidence supports the presence of such a disability, and thus relates to an unestablished fact necessary to substantiate the claim.  As new and material evidence has been received, the claim for service connection for an acquired psychiatric disability, to include PTSD, is reopened.

Service Connection

The Veteran claims that he has a right knee disability that is secondary to his service-connected left knee disability.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183 (1993).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, the Veteran has been diagnosed with degenerative joint disease of the right knee, and he is service-connected for a left knee disability.  Thus, both a current disability and a service-connected disability are shown.  What remains to be demonstrated, then, is a nexus, or connection, between the Veteran's service-connected left knee disability and his right knee disability.  

The Veteran's central contention in this case is that his service-connected left knee disability has caused him to favor his right knee, causing increased problems with his right knee.  The Veteran has twice received medical examinations in order to determine whether medical care providers share the Veteran's opinion regarding the relationship between his service-connected left knee disability and his right knee disability.  

In September 2007, after an examination of the Veteran, a VA examiner indicated that he was unable to relate the Veteran's right knee osteoarthritis to his left knee osteoarthritis.  This opinion was not accompanied by a rationale, and the Board therefore affords this opinion with relatively little probative weight.

In October 2012, a VA examiner opined that the Veteran's right knee disability was less likely than not due to, the result of, or aggravated by the Veteran's service-connected left knee disability.  As a rationale for this decision, the examiner noted that the Veteran was seen in December 1970 and January 1971 for left knee pains.  The examiner noted that a June 1973 VA examination revealed that the Veteran's bilateral knees were normal.  The Veteran began seeking treatment for right knee pain in November 1974; between June 1973 and November 1974, there were no medical records regarding a left knee problem.  The examiner could find no support for the contention that the Veteran's left knee disability aggravated his right knee disability.  

The Board has otherwise reviewed the record for medical evidence relating the Veteran's current right knee disability to the Veteran's service-connected left knee disability, and it has found none.  To the extent that the Veteran believes that his right knee disability is related to his service-connected left knee disability, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge and experiences through his senses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  VA provided the Veteran with an examination based in part on the competency of those observations.

Lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, as to the etiology of a right knee disability, the issue of causation of a medical condition is a medical determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, although the Board has carefully considered the lay contentions of record suggesting that the Veteran's right knee disability is related to his service-connected left knee disability, the Board ultimately affords the objective medical evidence of record, which weighs against finding a connection between the Veteran's right knee disability and his left knee disability, with greater probative weight than the lay opinions.  The evidence does not support the finding of a nexus, or connection, between the Veteran's right knee disability and his service-connected left knee disability.

In summary, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher ratings will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, or rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2013).  When making a rating determination, VA must consider whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 (2013); Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Degenerative arthritis established by x-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  For the purpose of rating disabilities due to arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).  When limitation of motion of the specific joint or joints is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is to be applied for each such major joint or group of minor joints affected by limitation of motion.  That rating cannot be combined with a limitation of motion rating of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2013).

Separate evaluations may be assigned for limitation of flexion and extension of the same joint.  VAOPGCPREC 09-04 (September 17, 2004).  Specifically, when a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Limitation of flexion to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  Limitation of extension to 5 degrees warrants a 0 percent rating.  Extension limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Extension limited to 20 degrees warrants a 30 percent rating.  Extension limited to 30 degrees warrants a 40 percent rating.  Extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).

VA's General Counsel has additionally concluded that arthritis and instability of a knee may be rated separately; in other words, evaluation of knee dysfunction based on both arthritis and instability does not amount to pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  Therefore, arthritis and instability of the knee may be rated separately, provided that any separate rating must be based upon additional disability.  Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).

Increased Rating Based on Limitation of Motion

The Veteran underwent an examination of his left knee in September 2007.  The Veteran complained of continuous pain in his knee, and he indicated that he experienced swelling, stiffness, and weakness most of the time.  The Veteran denied experiencing heat or redness.  The Veteran complained of limited endurance, but he denied experiencing flare-ups of his symptoms.  The Veteran's gait was normal, and the Veteran did not use a brace or other support device.  No obvious bony deformity was noted, and there was no swelling, joint effusion, or distal edema.  There was no joint line or peripatellar tenderness.  The Veteran had a range of motion from 7 degrees to 118 degrees, limited by pain.  The Veteran was only able to perform 4 squats due to pain, and no changes were noted in the Veteran's range of motion following such squats.  

The Veteran underwent an examination of his left knee in October 2012.  The examiner noted that the Veteran had been diagnosed with degenerative joint disease of the left knee.  The Veteran did not report that flare-ups impacted the function of the left knee and lower leg.  The left knee had flexion to 70 degrees and extension to 0 degrees, with no objective evidence of painful motion, providing evidence against this claim.  Repetitive use testing did not result in an additional limitation of motion, functional loss, or functional impairment.  No tenderness or pain to palpation for the joint line or soft tissues of the knee were noted.  The Veteran showed active movement against some resistance.  

Turning to an evaluation of this evidence of record, the Board has considered the applicability of each of the Diagnostic Codes applicable to the knees.  There is no evidence of ankylosis, impairment of the tibia and fibula, or genu recurvatum.  Thus, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a (2013).  With those Diagnostic Codes excluded, the issue is whether the Veteran is entitled to a greater level of compensation under the Diagnostic Codes that are potentially applicable to the Veteran's left knee disability: Diagnostic Code 5003, applicable to degenerative arthritis; Diagnostic Code 5260, applicable to limitation of flexion of the leg; or Diagnostic Code 5261, applicable to limitation of extension of the leg.  38 C.F.R. § 4.71a (2013).

The Board will first evaluate whether a greater rating is available to the Veteran under Diagnostic Codes 5260 and 5261, which are based on limitation of motion of the leg.  The Veteran is currently in receipt of a 10 percent disability evaluation based on impairment of flexion.  The Board observes that the Veteran has never demonstrated flexion to 45 degrees or fewer.  A disability rating in excess of the currently-assigned 10 percent rating is thus unavailable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2013).  With regard to knee extension, the Veteran demonstrated a limitation of extension to 5 degrees in September 2007 (rounded from 7 degrees) and full extension in October 2012.  Accordingly, with extension never limited to 10 degrees or greater, a compensable rating is unavailable on the basis of impairment of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  

The Board must additionally consider functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board must consider the effects of weakened movement, excess fatigability and incoordination.  38 C.F.R. § 4.45 (2013).  VA examiners and clinicians have noted the Veteran's complaints such as pain and weakness, and the Board has taken those complaints into consideration in its above discussion.  The Board finds that the evidence does not support a finding that the Veteran's functional loss causes disability beyond the above-discussed range of motion testing.  While the Board accepts the credible contentions of the Veteran that his left knee disability causes him to experience significant pain, the Board has taken that into account in its consideration of the range of motion of the Veteran's knee.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a greater rating is not warranted based on functional loss beyond the functional limitations discussed above.

In this regard, it is important for the Veteran to understand that if the problems he has cited were not considered, there would be no basis for the current finding. 

With regard to a higher rating based on arthritis, when x-ray evidence of degenerative arthritis is presented but the associated loss of range of motion is noncompensable, a 10 percent disability rating is warranted under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  The Veteran is in receipt of a 10 percent rating of his right knee disability based on limitation of flexion.  The Diagnostic Code applicable to degenerative arthritis does not provide for a rating in excess of 10 percent with the involvement of a single major joint.  A greater increased rating based on arthritis is accordingly unavailable to the Veteran's left knee.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 10 percent for limitation of motion of the left knee based on limitation of motion.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Based on Instability

A separate rating may be assigned for knee instability.  Recurrent subluxation or lateral instability is rated at 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013).  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Clinicians' use of terms such as "moderate" and "severe," although an element that the Board will consider, is not dispositive of the issue.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence in order to ensure that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).  

Turning to the facts in this case, in a September 2007 VA examination, the Veteran complained of locking and giving way of his knee, but the Veteran could not state how often he experienced these symptoms.  There was no anterior or posterior translocation, and there was no medial or lateral opening.  In an October 2012 VA examination, stability testing was normal, and no history of recurrent patellar subluxation or dislocation was noted, providing evidence against this case of his probative value.  

The Veteran used a cane constantly for ambulation, though it was not noted that the Veteran used a cane as a result of his service-connected left knee disability.  

The Board finds that the evidence does not support the award of a separate rating for instability of the left knee.  A compensable rating for knee instability requires a finding that the Veteran has symptoms approximating "slight" recurrent subluxation or lateral instability.  The evidence does not support such a finding.  While the Board acknowledges that the Veteran generally asserted that he had experienced locking and instability of his knee in September 2007, he was unable to state the frequency with which such symptoms occurred.  The Veteran's left knee has been consistently found by clinicians to be stable.  While the Board acknowledges the Veteran's contention that he experienced giving way of his left knee, the Board places greater weight on the narrative medical reports, which do not describe symptomatology of recurrent subluxation or lateral instability that the Board finds meets a "slight" level of severity.  

Accordingly, the Board finds that a compensable rating based on instability is not warranted at any time for the left knee.  The Board finds that the preponderance of the evidence is against the assignment of a higher rating based on instability.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Ratings

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's left knee disability that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint relating to his knee was of painful movement.  The Board finds that the Veteran's left knee symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate limitation of movement of the knee.  Therefore, the Board finds that such manifestations of the Veteran's left knee disability are contemplated by the rating schedule.  As such, there are no additional symptoms of his left knee disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, the record does not reflect that the Veteran is unemployable due to his left knee disability.  Indeed, in September 2007, the Veteran indicated that he was able to engage in most daily activities, but such activities took additional time.  In October 2012, a VA examiner found only that the Veteran's non-service-connected right knee disability impacted the Veteran's ability to work.  Therefore, the Board finds that a claim for TDIU is not raised by the record.

Duties to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2013).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  In the instant case, correspondence dated May 2007 provided all appropriate notification relating to the Veteran's claim for service connection for a right knee disability and an increased rating for a left knee disability.  Any notification issues relating to the reopening of the Veteran's claim for service connection are moot because the Board has reopened the Veteran's claim.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  Private and VA medical records have been obtained and reviewed in connection with this appeal.  The Veteran has been provided with two VA examinations of his knees.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted appropriate evaluations, and provided appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In his March 2009 substantive appeal, the Veteran requested a hearing before a member of the Board; however, the Veteran failed to report to his scheduled hearing without presenting good cause.  Under these circumstances, the Board considers the Veteran's request for a hearing to have been withdrawn.  38 C.F.R. § 20.702(d) (2013).  The Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file, and it is not contended otherwise.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met.


ORDER

The claim for service connection for an acquired psychiatric disability is reopened, and the appeal is allowed to that extent only.

Service connection for a right knee disability is denied.

A rating in excess of 10 percent for a right knee disability is denied.  


REMAND

The RO did not reopen the Veteran's claim for service connection for an acquired psychiatric disability and consider such claim on the merits.  Generally, when the Board reopens a claim that the RO did not, a remand is required for RO consideration.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  Turning to the facts in this case, although the newly-presented psychiatric diagnoses of record were sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, these diagnoses alone do not establish service connection.  Therefore remand is required for RO consideration.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD, on the merits based on a complete review of the claims file.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


